      Case 1:19-cv-07777-GBD-OTW Document 240 Filed 10/27/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,
                       Plaintiffs,
            v.
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF, in his official capacity as
Acting Secretary of the United States Department of
Homeland Security; UNITED STATES CITIZENSHIP                       CIVIL ACTION NO.
AND IMMIGRATION SERVICES; KENNETH T.                               19 Civ. 07777 (GBD)
CUCCINELLI II, in his official capacity as Senior
Official Performing the Duties of Director of the United
States Citizenship and Immigration Services and of the
Deputy Secretary of United States Department of
Homeland Security; and UNITED STATES OF
AMERICA,
                       Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES, and CATHOLIC LEGAL
IMMIGRATION NETWORK, INC.,
                      Plaintiffs,
           v.
KEN CUCCINELLI, in his purported official capacity as
Senior Official Performing the Duties of the Director,             CIVIL ACTION NO.
United States Citizenship and Immigration Services;                19 Civ. 07993 (GBD)
UNITED STATES CITIZENSHIP & IMMIGRATION
SERVICES; CHAD F. WOLF, in his purported official
capacity as Acting Secretary of Homeland Security; and
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY,
                       Defendants.


                            DECLARATION OF MING-QI CHU

        Ming-Qi Chu, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby state

the following:




                                               1
      Case 1:19-cv-07777-GBD-OTW Document 240 Filed 10/27/20 Page 2 of 3




       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ motion for partial

summary judgment.

       Attached to this Declaration are true and correct copies of the following numbered

Exhibits:

1.     Dep’t of Homeland Security, DHS Orders of Succession and Delegations of Authorities
       for Named Positions, Delegation No. 00106, Revision No. 08.5 (Apr. 10, 2019).

2.     Dep’t of Homeland Security, DHS Orders of Succession and Delegations of Authorities
       for Named Positions, Delegation No. 00106, Revision No. 08.4 (Feb. 15, 2019).

3.     U.S. Gov’t Accountability Off., B-331650, Department of Homeland Security—Legality
       of Service of Acting Secretary of Homeland Security and Service of Senior Official
       Performing the Duties of Deputy Secretary of Homeland Security (Aug. 14, 2020).

4.     Amending the Order of Succession in the Department of Homeland Security, Exec. Order
       13753, 81 Fed. Reg. 90,667 (Dec. 9, 2016)).

5.     Secretary Kirstjen Nielsen, Resignation Letter to the President (Apr. 7, 2019).

6.     Ted Hesson, Nielsen: Acting DHS Deputy Grady offers resignation, POLITICO (Apr. 9,
       2019, 8:15 PM), https://www.politico.com/story/2019/04/09/claire-grady-offers-
       resignation-1264195.

7.     Mem. of Law in Support of Defs.’ Opp. to Pls.’ Mot. for a Prelim. Injunction, Casa de
       Maryland, Inc. et al. v. Wolf, et al., No. 8:20-cv-2118, ECF No. 41 (D. Md. Aug. 3,
       2020)).

8.     Kevin K. McAleenan, Amendment to the Order of Succession for the Secretary of
       Homeland Security (Nov. 8, 2019).

9.     Dep’t of Homeland Security, DHS Orders of Succession and Delegations of Authorities
       for Named Positions, Delegation No. 00106, Revision No. 08.6 (Nov. 14, 2019).

10.    Letter from Bennie G. Thompson, Chairman, House Committee on Homeland Security,
       and Carolyn B. Maloney, Acting Chairwoman, House Committee on Oversight and
       Reform, to Gene Dodaro, Comptroller General of the United States (Nov. 15, 2019).

11.    Ratification of Actions Taken by the Acting Secretary of Homeland Security, 85 Fed. Reg.
       59,651 (Sept. 23, 2020).



                                                   2
      Case 1:19-cv-07777-GBD-OTW Document 240 Filed 10/27/20 Page 3 of 3




12.    Order Designating the Order of Succession for the Secretary of Homeland Security,
       signed by Peter T. Gaynor, Administrator of the Federal Emergency Management
       Agency serving as Acting Secretary of Homeland Security (Sept. 10, 2020).

13.    Ratification of Department Actions, 85 Fed. Reg. 65,653 (Oct. 16, 2020).

14.    Defs.’ Opp’n to Mot. to Reconsider, La Clinica De La Raza et al v. Trump et al, No.
       4:19-cv-04980 (Sept. 24, 2020), ECF. No. 184.

15.    Dep’t of Homeland Security, Delegation to Deputy Secretary, Delegation No. 0100.2
       (June 23, 2003).

16.    Memorandum for the Secretary from John M. Mitnick, General Counsel, U.S. Dep’t of
       Homeland Security (Apr. 9, 2019).

17.    Defs.’ Mem. in Supp. of Mot. for Summary Judgment, State of New York et al v. Donald
       Trump et al., No. 1:17-cv-05228 (E.D.N.Y. Sept. 11, 2020), ECF No. 287.

18.    Order Granting Leave to File Mot. to Reconsider, La Clinica De La Raza et al v. Trump
       et al, No. 4:19-cv-04980 (Sept. 9, 2020), ECF No. 182.

19.    Diagram Showing Relationship Among Statutory and Regulatory Authorities Upon
       Vacancy of the Office of the Secretary.

20.    Changes in Delegation 00106 from February to November 2019 Chart.

DATED:        October 27, 2020

                                           /s/ Ming-Qi Chu
                                           Ming-Qi Chu
                                           Office of the New York State Attorney General
                                           28 Liberty Street
                                           New York, NY 10005
                                           Phone: (212) 416-8689
                                           ming-qi.chu@ag.ny.gov

                                           Attorney for the Plaintiffs




                                               3
